Citation Nr: 0610859	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 20, 
1991, for the award of service connection for coronary artery 
disease, ischemic heart disease, hypertension, as due to 
clear and unmistakable error (CUE) in a March 1985 rating 
decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

FINDINGS OF FACT

1.  The RO denied service connection for irregular heart beat 
and hypertension in March 1985; the veteran was advised of 
his appellate rights, and did not file an appeal.

2.  The veteran's application to reopen a claim of service 
connection for heart condition (including hypertension) was 
received February 20, 1991; in December 1993, the RO granted 
the claim with an effective date of February 20, 1991, the 
date of the reopened claim.  

3.  The RO's March 1985 decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The March 1985 RO determination that denied a claim for 
service connection for irregular heartbeat and hypertension 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date prior to February 20, 
1991, for the award of service connection for coronary artery 
disease, ischemic heart disease, and hypertension have not 
been met as a March 1985 rating decision did not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 5110 
(West 2002); 38 C.F.R. §§ 3.105, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

It is noted that the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), is not applicable to 
claims of clear and unmistakable error, because such claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  See Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (regarding clear and unmistakable 
error claim as to a prior final RO decision); Juarez v. 
Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").

Merits

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001), which asserts 
an incorrect application of law or fact, Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Such an error must have occurred 
on the record "as it existed at the time of the disputed 
adjudication."  Id.   

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

Contrary to a finding of CUE, if a claim is allowed after it 
is reopened on the basis of new and material evidence the 
effective date may not antedate the date of receipt of the 
reopened claim.  38 C.F.R. § 3.400(r).

Additionally, "a breach of the duty to assist the veteran 
does not vitiate the finality of an RO decision."  Cook v. 
Principi, 318 F.3d 1334, 1342 (2002).  An alleged "grave 
procedural error" does not vitiate the finality of VA 
decisions.  Id.

As a matter of law, a medical error or change in diagnosis 
cannot constitute CUE.  
See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
Medical personnel, whether they work for VA or the service 
department, are not adjudicators, and as such, cannot commit 
CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see 
also Shockley v. West, 11 Vet. App. 208, 213 (1998) 
(recognizing that a claim of misdiagnosis could be 
interpreted as either assertion of failure to satisfy duty to 
assist or disagreement with weighing of facts, neither of 
which can be clear and unmistakable error).

Moreover, an alteration in the diagnosis of a disability 
cannot give rise to CUE.  See Kronberg v. Brown, 4 Vet. App. 
399, 401 (1993) (recognizing that where new evidence 
resulting in a diagnosis of chronic mononucleosis was 
unavailable at the time of an initial application for 
benefits, Board's decision that there was no CUE in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion).

The veteran's service medical records contain the following:  
An April 1967 Report of Medical Examination for the purpose 
of isolated duty found blood pressure of 120/90, and the 
attending physician made no comment regarding any summary of 
defects or diagnoses; an October 1971 Report of Medical 
History indicated high blood pressure; a February 1973 Report 
of Medical Examination for the purpose of retirement found a 
blood pressure of 132/76; and a February 1973 Report of 
Medical History indicated high blood pressure. 

A five day blood pressure test showed on February 5, 1973, 
140/60 and 144/82; February 6, 132/82 and 130/78; February 7, 
124/70 and 130/74; February 8, 130/78 and 128/80; and 
February 9, 130/80 and 130/76.  An April 1973 internal 
medicine clinical record noted that the veteran had had 
abnormal ECG in October 1971 and February 1973; the veteran 
denied all cardiovascular symptomatology.  A physical 
examination was within normal limits without evidence of 
cardiomegaly or adventitious sounds.  After an EKG, the 
impression was stable, non-diagnostic T wave abnormality, no 
evidence of cardiovascular disease.  

A review of the record shows that the veteran filed a March 
1977 application of compensation concerning arthritis of the 
right ankle.  It appears that the National Personnel Records 
Center (NPRC) sent the veteran's service medical records from 
1954 to 1974 as of March 1977.  Also pursuant to the claim, 
it is noted that the record contains post-service medical 
records:  A June 1977 chronological record of medical care 
from USAFH Wiesbaden, Germany, noted that the veteran sought 
follow-up for hypertension, and that unfortunately his entire 
records were lost (it appears that as of August 1977 the 
veteran was still in Germany because that is where he 
underwent a VA examination concerning his right ankle).  The 
impression was hypertension, controlled.  

A September 1977 rating decision denied the claim of service 
connection for a right ankle disability (but granted service 
connection for right inguinal herniorrhaphy with a 0 percent 
disability evaluation).  

The veteran filed a notice of disagreement concerning the 
right ankle disability matter, and the RO issued a June 1978 
statement of the case.  The veteran perfected an appeal, and 
a March 1979 Board decision granted the claim.

In February 1985, the veteran filed a VA Form 21-4138.  He 
stated that upon separation from service he had been informed 
that he had high blood pressure and an irregular heart beat.  
The veteran noted that while in Europe seeking employment it 
had been revealed that he could not be employed due to high 
blood pressure.  He stated that he had been examined at the 
US Air Force Hospital (USAF-RGN Medical General Hospital 6200 
Wiesbaden, Germany).  

A March 1985 rating decision noted the veteran's service 
retirement examination, where he gave a history of treatment 
for elevated blood pressure in 1954, with no complications or 
sequelae; the veteran had undergone a five-day elevated blood 
pressure check at retirement, which had not revealed 
hypertension.  Also, the veteran was noted to have an 
abnormal EKG at retirement, and underwent cardiac evaluation 
without a finding of cardiac disease.  The RO noted that in 
terms of post-service medical evidence, a 1977 treatment 
record showed the veteran had been on medication for 
hypertension.  As such, the RO determined that treatment 
records from active duty failed to confirm that the veteran 
suffered from hypertension, that the veteran's blood pressure 
readings at separation were within normal limits, and the 
record lacked evidence that the veteran's hypertension 
manifested to a compensable degree within the one-year 
presumptive period.  Finally, service connection for organic 
heart disease was denied as not shown by the evidence of 
record.

The record contains an April 29, 1985, letter that notified 
the veteran of the rating decision.  The veteran did not file 
a notice of disagreement, and nor does he so contend.  The 
next filing contained in the claims file after the April 1985 
notice letter was a March 1987 VA Form 60-3288 seeking 
release of information.

Thereafter, in May 1987, the RO received a VA Form 21-4138, 
which addressed the service-connected right ankle disability, 
and September 1987 rating decision continued a 0 percent 
rating.  In January 1989, the veteran filed a VA Form 21-
4138, which again referred to the degree of disability 
concerning his right ankle disability, and May 1989 rating 
decision granted an increased rating of 10 percent.

In February 1991, the veteran filed a VA Form 21-4138, which 
asked that a new review of his heart condition be undertaken.  
He attached a duplicate of an April 1973 service medical 
record that indicated a non-diagnostic T-wave abnormality.  
Also, a February 1991 letter from James C. Bonnette, M.D., 
stated that the veteran's records showing abnormal EKG at 
separation appeared to be the beginning of a current problem 
involving coronary artery disease.  Another letter from 
Jonathan A. Hemphill, M.D. (also dated February 1991) stated 
the veteran had severe hypertension and hypertensive heart 
disease, as well as severe diffuse coronary artery disease.  

In a May 1991 letter, the veteran wrote to Frankfurt Military 
Community that he had worked in the meat department; pursuant 
to employment, he had undergone a November 1974 physical at 
Ffm. 97 General Hospital that found hypertension.  The 
veteran stated that he had contacted the latter hospital for 
any relevant records, and the institution had informed him 
that health records were most likely retired in St. Louis, 
Missouri.  Regardless, the veteran still sought these records 
from the personnel department.  

The veteran continued to pursue civilian records that 
pertained to post-service medical examinations while he was 
working in Germany.  A December 1992 notation from the 
Department of the Air Force indicated a thorough search of 
files failed to locate any records on the veteran.  A 
December 1992 response from the Department of Army also 
failed to locate any files concerning the veteran.  

A December 1992 VA examination report contained an opinion 
that the veteran's in-service ECG's were consistent with the 
presence of hypertensive cardiovascular disease or ischemic 
heart disease.  The examiner voiced agreement with the 
veteran's representative's memo that one could not dissociate 
these early ECG's from the veteran's present cardiovascular 
disease.  

A December 1993 rating decision granted service connection 
for coronary artery disease, ischemic heart disease, 
hypertension, and assigned a 60 percent disability evaluation 
from February 20, 1991.  A June 1994 rating decision granted 
a 100 percent rating to include individual unemployability.  

In a December 2000 VA Form 21-4138, the veteran asserted that 
he sought an earlier effective date for the grant of service 
connection concerning hypertension and organic heart disease.  
He stated that the rating board had made a clear and 
unmistakable error in the 1985 determination that originally 
denied the claim, particularly in terms of the conclusory 
statement that his retirement examination had not shown the 
beginning of organic heart disease and hypertension.

An October 2000 letter from Allen Hassan, M.D., J.D., cited 
evidence from Dr. Bonnette, Dr. Floyd David (1992), and David 
E. Woodruff, M.D. (1992), all of whom indicated that the 
veteran's hypertension/heart problems were etiologically 
related to service.  Dr. Hassan further opined that in his 
opinion, the veteran had service-connected cardiovascular 
disease and the benefits should be retroactive back to at 
least 1985.  

A February 2001 letter from John J. Champlin, M.D., opined 
that the 1985 rating decision that failed to attribute the 
veteran's hypertension to his period of service amounted to 
clear and unmistakable error.  

It is noted that the assigned effective date of February 20, 
1991, invoked 38 C.F.R. § 3.400(r), because the December 1993 
award of service connection for coronary artery disease, 
ischemic heart disease, and hypertension, was based upon new 
and material evidence.  

Again, a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  The constructive possession of VA 
evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992), is 
not for application because the events in question preceded 
the Bell decision.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, evidence that was not actually of record 
at the time of the decision at issue may not be considered 
for purposes of CUE.  

To establish clear and unmistakable error, it must be 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Principles relating to service connection in 1985, as per 
38 C.F.R. § 3.303, were not substantively different from 
current definitions:  "Service connection connotes many 
factors but basically it means that facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces."  

In this case, the March 1985 rating decision was reasonably 
supported by the evidence of record, considered the correct 
facts as they were known at that time, and correctly applied 
prevailing legal authority.  In his assertion of CUE, the 
veteran contended that the rating board's determination in 
1985 that his retirement examination had not shown the 
beginning of heart disease and hypertension was incorrect.  
Particularly, in an August 2002 notice of disagreement, the 
veteran cited five medical reports (from 1991, 1992, 1994, 
2000, and 2001) that had interpreted his service medical 
records as showing he had incurred current a current heart 
disability, including hypertension, in service.  Based upon 
the preceding, the veteran argued that the 1985 rating 
decision had obviously arrived at a manifestly erroneous 
medical conclusion concerning his service medical records.  

Given the record at that time, however, the RO did not commit 
clear and unmistakable error because the record lacked any 
medical evidence supporting a finding that the veteran had 
incurred heart disease and hypertension in service, or within 
an appropriate presumptive period.  The RO's conclusion has 
not been shown to have been undebatably erroneous either 
under the law or in its interpretation of facts.  Again, the 
record at that time lacked the etiological evidence that was 
later generated (and upon which service connection was 
granted) via a VA examination report and private physicians.  

To the extent that the veteran contends the March 1985 VA 
rating decision contains CUE because it relied on an alleged 
misdiagnosis of the currently service-connected heart 
disease/hypertension, such assertion manifestly cannot be 
deemed to be CUE.  Also, the veteran contended that the RO 
should have provided him a VA examination for the purpose of 
nexus opinion when he initially filed his claim in 1985; 
however, as noted above, a breach of a duty to assist does 
not "form the predicate of a CUE claim."  See Cook, 318 
F.3d at 1341.  

As such, the veteran is not entitled to an earlier effective 
date as due to CUE in a prior rating decision.  


ORDER

An effective date earlier than February 20, 1991, for the 
award of service connection for coronary artery disease, 
ischemic heart disease, and hypertension, as due to CUE in a 
March 1985 rating decision, is denied.    



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


